Citation Nr: 0738140	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  98-05 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased compensable evaluation for 
non-Hodgkin's lymphoma.

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to service-connected non-
Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 1997 and 
February 1998 of the New York, New York, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which continued 
the veteran's noncompensable rating for non-Hodgkin's 
lymphoma and denied service connection for chronic fatigue 
syndrome, respectively.

The Board notes that the veteran participated in a Decision 
Review Officer (DRO) hearing in February 1999.  A transcript 
of that proceeding has been associated with the veteran's 
claims folders.  The veteran also requested a Board hearing; 
however, in correspondence dated in July 2006, the veteran 
withdrew his request.


FINDINGS OF FACT

1.  The veteran's last chemotherapy session was in 1989; his 
non-Hodgkin's lymphoma is currently in remission.

2.  The veteran has not been diagnosed with chronic fatigue 
syndrome; any fatigue he experiences is not the result of a 
disease or injury in service, or due to a service-connected 
disability.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for non-Hodgkin's 
lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.105, Part 4, including §§ 
4.7, 4.117, Diagnostic Code 7715 (2007).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active military service, nor is it related to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.303, 3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in June 2002 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The June 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-21.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to him, since the VCAA had 
not yet been enacted when the claims were filed and he was 
subsequently provided adequate notice in June 2002.  He had 
over two years to respond with additional argument and 
evidence and the claims were readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2004.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).
The VCAA notice provided to the veteran failed to provide 
notice of the fourth element, viz., that the claimant should 
provide any evidence relevant to the claim in his possession 
to VA.  See Pelegrini II, supra.  Failure to provide pre-
adjudicative notice of any of the four elements is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The Secretary has the burden to 
show that this error was not prejudicial to the veteran.  
Id., at 17.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 14; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The June 2002 letter informed the veteran that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claims.  See Pelegrini II, at 120-21.  Accordingly, 
the Board concludes that the failure to provide VCAA 
compliant notice was harmless.  The Board may proceed with 
consideration of the claims on the merits.  See Sanders, 
supra; see also Simmons v. Nicholson, 487 F. 3d 892 (Fed. 
Cir. 2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
chronic fatigue syndrome, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Regarding the 
veteran's claim for an increased rating for non-Hodgkin's 
lymphoma, since the RO continued the noncompensable 
disability rating at issue, and the Board has concluded that 
the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned and no further notice is needed.  Id.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records and private medical records are in the file.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  

The veteran was afforded VA medical examinations in December 
1996, May 1997, March 1999, February 2001 and April 2004 to 
obtain opinions as to whether his Non-Hodgkin's lymphoma had 
increased in severity and whether his claimed chronic fatigue 
syndrome could be attributed to the service-connected non-
Hodgkin's lymphoma.  Further examination or opinion is not 
needed on the claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
have increased in severity or are related to each other.  

Non-Hodgkin's Lymphoma

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2007).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 
(1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected non-Hodgkin's lymphoma 
warrants a compensable disability evaluation.  The RO has 
rated the veteran's non-Hodgkin's lymphoma as noncompensable 
under Diagnostic Code 7715.  Under this Diagnostic Code, non-
Hodgkin's lymphoma with active disease or during a treatment 
phase warrants a 100 percent evaluation.  The 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by VA examination.  If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals.  See 38 C.F.R. § 4.118, Diagnostic Code 7715 
(2007).

The veteran was afforded VA examinations in December 1996, 
March 1999, February 2001 and April 2004.  All of these 
examination reports diagnosed the veteran with non-Hodgkin's 
lymphoma, currently in remission.  The Board notes that chest 
computed tomography (CT) scans in 1996 revealed lung 
parenchyma free from mass or nodules.  The mediastinum showed 
several subcarinal calcified lymph nodes measuring 2.3 and 
1.0 centimeters that were unchanged since the previous study.  
Some calcifications of the coronary arteries were noted with 
some retro-pleural lymph nodes that were also unchanged since 
the last study and measured approximately 8 millimeters in 
diameter.  The adrenals were normal.  A VA pulmonary clinic 
note dated in February 2004 indicated that chest CTs of March 
1998 and February 2004 were compared.  The impression was 
very little change since 1997.  There were several new 
precarinal nodes, measuring one centimeter or less, and the 
retrocrural lymph nodes were unchanged since the previous 
study.  Otherwise, the study was essentially normal.

Therefore, a preponderance of the medical evidence of record 
shows that a compensable evaluation for the veteran's 
service-connected non-Hodgkin's lymphoma is not warranted 
under Diagnostic Code 7715 as there is no evidence showing 
that the veteran's non-Hodgkin's lymphoma is currently active 
or that the veteran is receiving treatment.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b) (West 2002).  The rating of the residuals 
of the veteran's non-Hodgkin's lymphoma are discussed in 
detail below.


Chronic Fatigue Syndrome Associated with Non-Hodgkin's 
Lymphoma

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2007).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  In order to prevail on the issue of secondary 
service connection, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The veteran alleges that his current fatigue is secondary to 
his service-connected non-Hodgkin's lymphoma.  He has not 
alleged that this diagnosis is directly related to service.  
The Board notes that there is no evidence of any complaints 
of or treatment for fatigue in service.  Thus, the veteran's 
claim fails on a direct basis.  See Hickson, supra.

With regard to secondary service connection, the Board notes 
that the veteran has reported experiencing fatigue, but a 
specific diagnosis of chronic fatigue syndrome has not been 
made.  However, given that the veteran has been diagnosed 
with generalized fatigue, the Board finds that he does have a 
current disability.  The veteran is also service-connected 
for non-Hodgkin's lymphoma, thus satisfying the first two 
elements of Wallin, supra.

In support of the veteran's claim, he has submitted the 
following evidence.  The veteran participated in the Agent 
Orange examination in December 1996, during which he 
complained of generalized fatigue.  He stated that he felt 
tired all the time and fell asleep at a moment's notice.  In 
March 1997, a private physician also noted that the veteran 
was seen with complaints of extreme fatigue with no energy.  
The veteran was diagnosed with inordinate fatigue and a 
history of Agent Orange exposure.  See private treatment 
record, Elizabeth A. Phillips, M.D., March 21, 1997.  In 
April 1997, the veteran's daughter submitted a lay statement 
noting that following his treatment for non-Hodgkin's 
lymphoma, the veteran fatigued very easily.  See lay 
statement, April 2, 1997.

During the veteran's DRO hearing, he testified that he 
suffered from fatigue since his chemotherapy treatments were 
completed.  He stated that he attempted employment after his 
treatment, working part-time at a grocery store bakery.  He 
indicated that he was a professional baker prior to his 
diagnosis of non-Hodgkin's lymphoma.  The veteran stated that 
he was unable to continue his part-time schedule due to being 
fatigued.  See DRO hearing transcript, February 11, 1999.

Additionally, the veteran has submitted an article addressing 
fatigue after chemotherapy.  This article is not probative 
evidence as it does not specifically relate to the veteran's 
particular case and in particular does not contain any 
analysis regarding the veteran's treatment for non-Hodgkin's 
lymphoma and the possible relationship to his current 
condition.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin, supra; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, as 
discussed by the Board below, the Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board notes that the veteran is also receiving 
compensation from the Social Security Administration for his 
non-Hodgkin's lymphoma.  Those records have been associated 
with the veteran's claims folders.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Review of those records noted the 
veteran's complaints of generalized fatigue in June 2002.

The most favorable piece of evidence in support of the 
veteran's claim is a letter from his treating physician at 
the VA Medical Center in the Bronx.  The physician stated 
that the veteran was still in remission from the 1989 
diagnosis of non-Hodgkin's lymphoma.  The physician also 
stated that routinely, patients who received comparable 
therapy to the veteran, experience periods of fatigue of 
various lengths.  The veteran demonstrated signs and symptoms 
of fatigue since his chemotherapy treatments ended.  See 
letter from VA physician, April 20, 1998.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board does not find 
the evidence of record to be persuasive.  The medical 
evidence noted above certainly indicates that the veteran 
suffers from fatigue, but fails to provide a medical nexus 
opinion with solid reasons and bases.  The only opinion in 
the claims folders that does attempt to make a medical nexus 
is the letter from the veteran's treating physician at the VA 
Medical Center.  Unfortunately, however, the physician 
succeeded only in making vague references to other patients 
who had similar chemotherapy treatments and did not 
specifically relate the veteran's fatigue to his treatment 
for non-Hodgkin's lymphoma, 10 years prior to his statement.  
The Board observes that the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert, supra; see also 
Beausoleil, supra; Libertine, supra.

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that the veteran's fatigue is 
related to his non-Hodgkin's lymphoma.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his fatigue.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

Though the Board considers the veteran and his daughter's 
statements competent, they are not afforded weight and 
credibility because the veteran has now been in remission for 
approximately 17 years, with no relapse.  The Board also 
notes that in reviewing the veteran's VA treatment records 
from 1995 to the present, the veteran at no time complains of 
fatigue.  The only mention of fatigue appears in the VA 
examination reports and in two statements from physicians.  
The Board does not find this to be credible evidence that the 
veteran has consistently suffered from fatigue since his 
treatment for non-Hodgkin's lymphoma.

In fact, the May 1997 VA examination provided an alternate 
theory of etiology for the veteran's fatigue.  He was 
diagnosed with chronic myofascial pain syndrome with fatigue, 
polyarthralgia and multiple symmetrical trigger points in the 
entire body.  The examiner however, found that these 
conditions were not considered to be related to his service-
connected non-Hodgkin's lymphoma.  As this opinion clearly 
states that the veteran's fatigue is from another source, and 
given the amount of time that the veteran has gone without 
complaint (all VA treatment records associated with the 
claims folders), the Board finds that the preponderance of 
the evidence is against the claim.

As noted above, the veteran's opinion as to the etiology of 
his fatigue is not a valid medical opinion, upon which an 
allowance may be granted.  See Rucker, supra.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for service connection for 
fatigue, as secondary to a service-connected disability.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an increased compensable evaluation for non-
Hodgkin's lymphoma is denied.

Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to service-connected non-
Hodgkin's lymphoma, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


